The plaintiff obtained a verdict for injuries which appellant contends were neither directly nor indirectly caused by or the result of the accident which occurred on February 3, 1926. On that day the plaintiff who was twenty-four years of age and employed as a chauffeur, was operating a two and one-half ton open truck in a southerly direction along Crotona avenue on the right side of the street about three feet from the curb.
The plaintiff testified that he observed a truck of the department of street cleaning of the city of New York about one hundred feet away on Crotona Park South, as it was about to make a turn into Crotona avenue. The street was partly covered with ice. The defendant’s truck was traveling in a westerly direction. The plaintiff stated that when the street cleaning department truck reached a point at about the center of the intersection of the two streets, it started to turn in a northerly direction and then skidded on the ice. The rear of the truck collided with the front part of the plaintiff’s truck, knocked a hole in the radiator and broke the steering post. At that time the plaintiff’s truck had been brought to a stop.
The plaintiff was jammed between the steering wheel and the back of the chauffeur’s seat and the lower part of his body was caught. After two people had pulled the steering wheel back, the plaintiff was able to get out and he thereafter went in a private automobile to the Hospital for the Ruptured and Crippled on Forty-second street. Plaintiff testified that when he arrived at the hospital he had pains in his groin and legs and was operated on by Dr. T. Wallis Davis five days after the accident for a right scrotal hernia.
He remained in the hospital for eleven days under the care and treatment of Dr. Davis, who testified as to the operation and in answer to a hypothetical question said he was of the opinion that *440such an accident was not the competent producing cause of the scrdtal hernia.
At the close of plaintiff’s case the defendant moved to dismiss the complaint on the ground that the plaintiff failed to prove facts sufficient to constitute a cause of action; that he failed to establish any negligence on the part of the city of New York; and that he in no way connected the hernia with the happening of the accident. The court denied the motion. At the close of the whole case the defendant renewed all motions made at the end of the plaintiff’s case and asked for a dismissal of the complaint and for the direction of a verdict and the motion was denied and an exception taken. The jury then returned a verdict in favor of the plaintiff for the sum of $3,500.
The appellant contends that the verdict cannot be sustained on the record before us for the reason that it is unquestionably against the weight of the evidence; that it was proved by plaintiff’s doctor that the accident was not the competent producing cause of the scrotal hernia complained of by the p aintiff, and, therefore, there is no basis for a recovery in this action for plaintiff’s alleged injury.
In this connection, Dr. Davis, plaintiff’s witness ■— on whose testimony plaintiff relied—-testified as follows: “ Q. Would a man sitting on the front of an automobile and a collision between a rear of another truck striking the front of his truck and pinning him down between the steering wheel and the back of his seat, he receiving at that time a very severe pain and blow in the abdomen, running from the abdomen down into the back, as he calls it, the scrotum, running from there back towards the back, that condition existing-for one or more days and then on an examination on the 8th of February, if that is correct, it was found he has a scrot-al hernia, have you an opinion of which with reasonable certainty as to whether or not such an accident is a competent producing cause for such a condition? A. I have. Q. Is it or is it not in your opinion? A. It is not. Q. There is a condition that brings about the hernia, is it not? A. Yes. Q. Is that usually a weakened congenital condition? A. Well, I believe a person will not get ruptured unless he is congenitally able to have it. Q. Is it your opinion that no person that is ruptured or ordinarily a person has a rapture must have been born congenitally weak in the ring? A. This type of rupture I should say yes. Q. Under these conditions would a person who was born congenitally weak, with a weakened ring, would such an accident as I have described here be a competent producing cause for such a hernia? A. No. Q. What would produce it? A. I believe a scrotal hernia cannot arise within or develop within five days — yes, five days. Q. Was there any *441evidence as to whether this was a new hernia or an old hernia or anything like that? A. A scrotal hernia is in my opinion an old hernia. Q. How can you tell that? A. From past experience and having operated over 2100 cases and having seen probably over 5000 cases and reading the literature. I do not believe a scrotal hernia, as such, comes from one traumatism. Q. There comes a time when this intestine starts down into the scrotum? A. Yes. Q. Can you tell when that is? A. No. Q. Can you tell how long before you saw this man that this intestine had gone down into the scrotum? A. No. Q. Then it is possible that it could have gone into the scrotum that day or the day before or three days or four, five days before, is that correct? A. I do not think so.”
The respondent says that the plaintiff never experienced any pain in that region prior to the accident and that upon his examination by Dr. Davis’ assistant on February 3, 1926, there was a bruise on the upper part of his leg and he complained of pain in his thigh. He stated that after remaining in bed for five days he was examined by Dr. Davis who found a right scrotal hernia and operated on him for it. Dr. Davis was unable to state as a fact how long it was prior to February eighth that the intestine had gone into the scrotum, but did say he was of the opinion that it was an old rupture.
It is clear from the evidence produced in this case by the plaintiff that he must have been, suffering from a scrotal hernia for some time prior to this accident. The recovery was upon the ground that the defendant was responsible for the scrotal hernia. The verdict cannot be sustained in view of the testimony of the plaintiff’s doctor that the scrotal hernia could not have resulted from the accident.
It is quite evident from the amount of the verdict that the jury charged the defendant with having caused the scrotal hernia or rupture, despite the fact that plaintiff’s doctor testified to the contrary. There were no other injuries to warrant such a verdict.
The judgment should, therefore, be reversed and a new trial ordered.
Sherman, J., concurs.
Judgment affirmed, with costs.